Case 1:17-cv-00642 Document 101 Filed 07/15/19 Page 1 of 2 PagelD #: 901

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
BLUEFIELD DIVISION

FREEDOM FROM RELIGION
FOUNDATION, INC., et al.,

Plaintiffs,
Civil Action No.: 1:17-ev-00642
Hon. David A. Faber

MERCER COUNTY BOARD

|
|
|
|
|
Vv. |
OF EDUCATION, et al., |

|

i

|

Defendants.

CERTIFICATE OF SERVICE

 

I, Kermit J. Moore, counsel for defendant, Mercer County Board of
Education, hereby certify that on the 15" day of July, 2019, I electronically filed the
Certificate of Service with the Clerk of the Court using CM/ECF system confirming
service of MERCER COUNTY SCHOOL’S RESPONSES TO PLAINTIFFS’ FIRST
REQUESTS FOR PRODUCTION OF DOCUMENTS, INTERROGATORIES, AND
REQUESTS FOR ADMISSIONS TO DEFENDANT MERCER COUNTY SCHOOLS upon
counsel of record, via e-mail:

Marcus B. Schneider, Esquire

Steele Schneider

428 Forbes Avenue, Suite 700
Pittsburgh, Pennsylvania 15219
marcschneider@steeleschneider.com

Patrick C. Elliott, Esquire
Christopher Line, Esquire

Freedom From Religion Foundation
Post Office Box 750
Madison, Wisconsin 53701
Patrick@ffrf.org

chris@ffrf.org
Case 1:17-cv-00642 Document 101 Filed 07/15/19 Page 2 of 2 PagelD #: 902

Kristina T. Whiteaker, Esquire
David L. Grubb, Esquire

The Grubb Law Group

1114 Kanawha Boulevard, East
Charleston, West Virginia 25301
kwhiteaker@grubblawgroup.com
dgrubb@grubblawgroup.com

Hiram S. Sasser, Il, Esquire
Jeremiah G. Dys, Esquire

Reed N. Smith, Esquire

First Liberty Institute

2001 West Plano Parkway, Suite 1600
Plano, Texas 75075
hsasser@firstliberty.org
jdys@firstliberty.org
reednsmith@gmail.com

/s/ Kermit J, Moore
